DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/442,367, filed on 05/12/2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2019 and 03/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figure 3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the abstract has two paragraphs, which is inappropriate and should be limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 22, 23, 25, 26, 28-36, 32, 35-38 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites the limitation “the modifying layer getters any metal contamination away from the epitaxial layer” in the claim, which lacks the full support of the original disclosure. Paragraph [0025] of the specification discloses that the modifying layer suppresses 
Claim 22 recited the limitation “a peak concentration not less than 1 x 1019 atoms-per-cubic-centimeter” in the last two lines of the claim, which lacks the full support of the original disclosure.  The original disclosure does not teach this range.
Claim 23 recited the limitation “a peak concentration about 1 x 1022 atoms-per-cubic-centimeter” in the last line of the claim, which lacks the full support of the original disclosure.  The original disclosure does not teach this range.
Claim 28 recited the limitation “a haze level not greater than 0.26 parts-per-million” in the 4th line of the claim, which lacks the full support of the original disclosure.  The original disclosure does not teach this range.
Claim 32 recites the limitation “the modifying layer getters any metal contamination away from the epitaxial layer” in the claim, which lacks the full support of the original disclosure. Paragraph [0025] of the specification discloses that the modifying layer suppresses metal contamination but does not disclose that the modifying layer getters any metal contamination away from the epitaxial layer.
Claim 35 recited the limitation “a peak concentration not less than 1 x 1019 atoms-per-cubic-centimeter” in the last two lines of the claim, which lacks the full support of the original disclosure.  The original disclosure does not teach this range.
Claim 36 recited the limitation “a peak concentration about 1 x 1022
Claim 37 recited the limitation “a haze level not greater than 0.26 parts-per-million” in the 4th line of the claim, which lacks the full support of the original disclosure.  The original disclosure does not teach this range.
Claim 38 recites the limitation “the modifying layer substantially getters any metal contamination away from the epitaxial layer” in the claim, which lacks the full support of the original disclosure. Paragraph [0025] of the specification discloses that the modifying layer suppresses metal contamination but does not disclose that the modifying layer substantially getters any metal contamination away from the epitaxial layer.
Claim 40 recites the limitation “the modifying layer substantially getters any metal contamination away from the epitaxial layer” in the claim, which lacks the full support of the original disclosure. Paragraph [0025] of the specification discloses that the modifying layer suppresses metal contamination but does not disclose that the modifying layer substantially getters any metal contamination away from the epitaxial layer.
Claims 25, 26 and 29-36 are rejected because they depend on the rejected claims 22, 23 and 28. 
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-40
Claim 15 recites the limitation “a modifying layer” in the last line of the claim, which is ambiguous. It is unclear how the modifying layer is modified such that the modifying layer is distinct from other areas within the substrate.
Claim 27 recites the limitation “a modifying layer” in the 5th line of the claim, which is ambiguous. It is unclear how the modifying layer is modified such that the modifying layer is distinct from other areas within the substrate.
Claim 28 recites the limitation “a modifying layer” in the last line of the claim, which is ambiguous. It is unclear how the modifying layer is modified such that the modifying layer is distinct from other areas within the substrate.
Claim 37 recites the limitation “a modifying layer” in the 5th line of the claim, which is ambiguous. It is unclear how the modifying layer is modified such that the modifying layer is distinct from other areas within the substrate.
Claim 39 recites the limitation “a modifying layer” in the 5th line of the claim, which is ambiguous. It is unclear how the modifying layer is modified such that the modifying layer is distinct from other areas within the substrate.
Claims 16-26, 29-36, 38 and 40 are rejected because they depends on the rejected claims 15, 28, 37 and 39.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18, 20-31, 33-37 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asayama et al. (JP 2010-040864, please see the machine translation in the IDS submitted 03/25/2020) in view of Ishibashi et al. (US 2012/0090536).
Regarding claim 15, Asayama et al. teaches a semiconductor wafer (1 and 3, Fig. 3E, [0064]) comprising: a substrate (1, Fig. 3E, [0060]) having a first top surface (the top surface of 1); an epitaxial layer (3; Fig. 3E, [0064]) on the first top surface (the top surface of 1; see Fig. 3E), the epitaxial layer (3) having a second top surface (the top surface of 3); and a modifying layer (second layer 4; Fig. 3E, [0060]) within the substrate (1) being formed of one or more elements (carbon; [0061]).
Asayama et al. do not teach the epitaxial layer having a second top surface that forms a haze level between 0.05 and 0.26 parts-per-million (emphasis added).
In the same field of endeavor of semiconductor manufacturing, Ishibashi et al. teach the epitaxial layer (the top epitaxial layer; [0073]) having a second top surface (the top surface of  the top epitaxial layer; [0073]) that forms a haze level between 0.05 and 0.26 parts-per-million (0.09 ppm; [0073]).

Regarding claim 16, Asayama et al. teaches the semiconductor wafer of Claim 15, wherein one of the one or more elements (carbon; [0061]) includes carbon ([0061]) that has a peak concentration 1015-1022 atoms/cc ([0061]) which overlaps the clamed range of between 1 x 1019 and 1 x 1021 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 17, Asayama et al. teaches the semiconductor wafer of Claim 15, wherein one of the one or more elements (carbon; [0061]) includes carbon ([0061]) that has a peak concentration 1015-1022 atoms/cc ([0061]) which overlaps the clamed range of between 1 x 1017 and 1 x 1022 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 18, Asayama et al. teaches the semiconductor wafer of Claim 16, wherein the peak concentration (the peak of the concentration profile of carbon) is located at a depth of 10-2000 nm (0.01-2 micrometers; [0061]) which overlaps the claimed range of within 150 nanometers of the first top surface (the top surface of 1), that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 20, Asayama et al. teaches the semiconductor wafer of Claim 17, wherein the peak concentration (the peak of the concentration profile of carbon) is located at a depth of 10-2000 nm (0.01-2 micrometers; [0061]) which overlaps the claimed range of within 
Regarding claim 21, Asayama et al. teaches the semiconductor wafer of Claim 15, wherein one of the one or more elements (carbon; [0061]) includes carbon ([0061]) that has a peak concentration 1015-1022 atoms/cc ([0061]) which overlaps the clamed range of not less than 1 x 1015 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 22, Asayama et al. teaches the semiconductor wafer of Claim 15, wherein one of the one or more elements (carbon; [0061]) includes a carbon ([0061]) that has a peak concentration 1015-1022 atoms/cc ([0061]) which overlaps the clamed range of not less than 1 x 1019 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 23, Asayama et al. teaches the semiconductor wafer of Claim 15, wherein one of the one or more elements (carbon; [0061]) includes carbon ([0061]) that has a peak concentration 1015-1022 atoms/cc ([0061]) which overlaps the clamed range of about 1 x 1022 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 24
Regarding claim 25, Asayama et al. teaches the semiconductor wafer of Claim 22, wherein the peak concentration (the peak of the concentration profile of carbon) is located at a depth of 10-2000 nm (0.01-2 micrometers; [0061]) which overlaps the claimed range of within 150 nanometers of the first top surface (the top surface of 1), that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 26, Asayama et al. teaches the semiconductor wafer of Claim 23, wherein the peak concentration (the peak of the concentration profile of carbon) is located at a depth of 10-2000 nm (0.01-2 micrometers; [0061]) which overlaps the claimed range of within 150 nanometers of the first top surface (the top surface of 1), that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 27, Asayama et al. teaches a semiconductor wafer comprising: a substrate (1, Fig. 3E, [0060]) having a first top surface (the top surface of 1); an epitaxial layer (3; Fig. 3E, [0064]) on the first top surface (the top surface of 1; see Fig. 3E), the epitaxial layer (3) having a second top surface (the top surface of 3); and a modifying layer (second layer 4; Fig. 3E, [0060]) within the substrate (1) being formed of one or more elements (carbon; [0061]) including carbon ([0061]), the carbon ([0061]) having a peak concentration 1015-1022 atoms/cc ([0061]) which overlaps the clamed range of between 1 x 1019 and 1 x 1021 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05), the peak concentration (the peak of the concentration profile of carbon) being located at a depth of 10-2000 nm (0.01-2 micrometers; [0061]) which overlaps the claimed range of within 150 nanometers of the first top surface (the top surface of 1), that establishes a prima facie case of obviousness (MPEP 2144.05).
forms a haze level between 0.05 and 0.26 parts-per-million (emphasis added).
In the same field of endeavor of semiconductor manufacturing, Ishibashi et al. teach the epitaxial layer (the top epitaxial layer; [0073]) having a second top surface (the top surface of  the top epitaxial layer; [0073]) that forms a haze level between 0.05 and 0.26 parts-per-million (0.09 ppm; [0073]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Asayama et al. and Ishibashi et al., and use the polishing process as taught by Ishibashi et al., because the process can suppress the degradation of the flatness and the occurrence of particles, while keeping the thickness of the epitaxial layer on the front surface uniform as taught by Ishibashi et al. ([0061]). 
Regarding claim 28, Asayama et al. teaches a semiconductor wafer (1 and 3, Fig. 3E, [0064]) comprising: a substrate (1, Fig. 3E, [0060]) having a first top surface (the top surface of 1); an epitaxial layer (3; Fig. 3E, [0064]) on the first top surface (the top surface of 1), the epitaxial layer (3) having a second top surface (the top surface of 3); and a modifying layer (second layer 4; Fig. 3E, [0060]) within the substrate (1) being formed of one or more elements (carbon; [0061]).
Asayama et al. do not teach the epitaxial layer having a second top surface that forms a haze level not greater than 0.26 parts-per-million (emphasis added).
In the same field of endeavor of semiconductor manufacturing, Ishibashi et al. teach the epitaxial layer (the top epitaxial layer; [0073]) having a second top surface (the top surface of  the top epitaxial layer; [0073]) that forms a haze level not greater than 0.26 parts-per-million (0.09 ppm; [0073]).

Regarding claim 29, Asayama et al. teaches the semiconductor wafer of Claim 28, wherein one of the one or more elements (carbon; [0061]) includes carbon ([0061]) that has a peak concentration 1015-1022 atoms/cc ([0061]) which overlaps the clamed range of between 1 x 1019 and 1 x 1021 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 30, Asayama et al. teaches the semiconductor wafer of Claim 28, wherein one of the one or more elements (carbon; [0061]) includes carbon ([0061]) that has a peak concentration 1015-1022 atoms/cc ([0061]) which overlaps the clamed range of between 1 x 1017 and 1 x 1022 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 31, Asayama et al. teaches the semiconductor wafer of Claim 29, wherein the peak concentration (the peak of the concentration profile of carbon) is located at a depth of 10-2000 nm (0.01-2 micrometers; [0061]) which overlaps the claimed range of within 150 nanometers of the first top surface (the top surface of 1), that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 33, Asayama et al. teaches the semiconductor wafer of Claim 30, wherein the peak concentration (the peak of the concentration profile of carbon) is located at a depth of 10-2000 nm (0.01-2 micrometers; [0061]) which overlaps the claimed range of within 
Regarding claim 34, Asayama et al. teaches the semiconductor wafer of Claim 28, wherein one of the one or more elements (carbon; [0061]) includes carbon ([0061]) that has a peak concentration 1015-1022 atoms/cc ([0061]) which overlaps the clamed range of not less than 1 x 1015 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 35, Asayama et al. teaches the semiconductor wafer of Claim 28, wherein one of the one or more elements (carbon; [0061]) includes carbon ([0061]) that has a peak concentration 1015-1022 atoms/cc ([0061]) which overlaps the clamed range of not less than 1 x 1019 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 36, Asayama et al. teaches the semiconductor wafer of Claim 28, wherein one of the one or more elements (carbon; [0061]) includes carbon ([0061]) that has a peak concentration 1015-1022 atoms/cc ([0061]) which overlaps the clamed range of about 1 x 1022 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 37, Asayama et al. teaches a semiconductor wafer comprising: a substrate (1, Fig. 3E, [0060]) having a first top surface (the top surface of 1); an epitaxial layer (3; Fig. 3E, [0064]) on the first top surface (the top surface of 1; see Fig. 3E), the epitaxial layer (3) having a second top surface (the top surface of 3); and a modifying layer (second layer 4; Fig. 3E, [0060]) within the substrate (1) being formed of one or more elements (carbon; [0061]) including carbon ([0061]), the carbon ([0061]) having a peak concentration 1015-1022 atoms/cc 15 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05), the peak concentration (the peak of the concentration profile of carbon) being located at a depth of 10-2000 nm (0.01-2 micrometers; [0061]) which overlaps the claimed range of within 150 nanometers of the first top surface (the top surface of 1), that establishes a prima facie case of obviousness (MPEP 2144.05).
Asayama et al. do not teach the epitaxial layer having a second top surface that forms a haze level not greater than 0.26 parts-per-million (emphasis added).
In the same field of endeavor of semiconductor manufacturing, Ishibashi et al. teach the epitaxial layer (the top epitaxial layer; [0073]) having a second top surface (the top surface of  the top epitaxial layer; [0073]) that forms a haze level not greater than 0.26 parts-per-million (0.09 ppm; [0073]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Asayama et al. and Ishibashi et al., and use the polishing process as taught by Ishibashi et al., because the process can suppress the degradation of the flatness and the occurrence of particles, while keeping the thickness of the epitaxial layer on the front surface uniform as taught by Ishibashi et al. ([0061]). 
Regarding claim 39, Asayama et al. teaches a semiconductor wafer comprising: a substrate (1, Fig. 3E, [0060]) having a first top surface (the top surface of 1); an epitaxial layer (3; Fig. 3E, [0064]) on the first top surface (the top surface of 1; see Fig. 3E), the epitaxial layer (3) having a second top surface (the top surface of 3); and a modifying layer (second layer 4; Fig. 3E, [0060]) within the substrate (1) being formed of one or more elements (carbon; [0061]) including carbon ([0061]), the carbon ([0061]) having a peak concentration 1015-1022 atoms/cc 15 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05), the peak concentration (the peak of the concentration profile of carbon) being located at a depth of 10-2000 nm (0.01-2 micrometers; [0061]) which overlaps the claimed range of within 150 nanometers of the first top surface (the top surface of 1), that establishes a prima facie case of obviousness (MPEP 2144.05).
Asayama et al. do not teach the epitaxial layer having a second top surface that forms a haze level not greater than 0.30 parts-per-million (emphasis added).
In the same field of endeavor of semiconductor manufacturing, Ishibashi et al. teach the epitaxial layer (the top epitaxial layer; [0073]) having a second top surface (the top surface of  the top epitaxial layer; [0073]) that forms a haze level not greater than 0.30 parts-per-million (0.09 ppm; [0073]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Asayama et al. and Ishibashi et al., and use the polishing process as taught by Ishibashi et al., because the process can suppress the degradation of the flatness and the occurrence of particles, while keeping the thickness of the epitaxial layer on the front surface uniform as taught by Ishibashi et al. ([0061]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakaida et al. (US 9,133,366) teach the mirror polishing of a wafer surface for improving a haze.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        1/1/2022